Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on February 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 16 requires, in part, “with an opening at the front surface”. Which of the numerous “front surfaces” is the front surface? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tucker; Jeremy et al. (US 20190032211 A1). Tucker teaches a gas distribution assembly (112; Figure 1; [0025]) comprising: a gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) having a front surface (127; Figure 1; [0026]) and a back surface (126; Figure 1; [0026]) defining a thickness, the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) comprising a plurality of apertures (130; Figure 1; [0026]) extending through the thickness of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) having a sealing region (region around 204,132; Figure 1; [0029]-Applicant’s 135; Figure 5) at an outer edge, the sealing region (region around 204,132; Figure 1; [0029]-Applicant’s 135; Figure 5) having a first contact surface (126 at 214; Figure 1; [0026]-Applicant’s 136; Figure 6,7) and a second contact surface (outer 126; Figure 1; [0026]-Applicant’s 137; Figure 6,7), the first contact surface (126 at 214; Figure 1; [0026]-Applicant’s 136; Figure 6,7) comprising a purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) formed therein; a lid (182-1; Figure 1-Applicant’s 180; Figure 6) having a front surface (bottom of 182-1) and a back surface (to of 182-1) defining a thickness, the front surface (bottom of 182-1; Figure 1; [0026]) of the lid (182-1; Figure 1-Applicant’s 180; Figure 6) positioned adjacent the back surface (126; Figure 1; [0026]) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), the lid (182-1; Figure 1-Applicant’s 180; Figure 6) comprising a purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’) with an opening at the front surface (127; Figure 1; [0026]) and a purge gas line outlet (right 262; Figure 1; [0031]-Applicant’s 193; Figure 6) with an opening at the front surface (127; Figure 1; [0026]), the inlet opening and outlet opening aligned with the purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) of the first contact surface (126 at 214; Figure 1; [0026]-Applicant’s 136; Figure 6,7); and a primary O-ring (208; Figure 1; [0030]) positioned between the purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) of the first contact surface (126 at 214; Figure 1; [0026]-Applicant’s 136; Figure 6,7) and the second contact surface (outer 126; Figure 1; [0026]-Applicant’s 137; Figure 6,7), as claimed by claim 1
Tucker further teaches:
The gas distribution assembly (112; Figure 1; [0025]) of claim 1, further comprising a secondary O-ring (204; Figure 1; [0030]) between the back surface (126; Figure 1; [0026]) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) and the front surface (bottom of 182-1; Figure 1; [0026]) of the lid (182-1; Figure 1-Applicant’s 180; Figure 6), as claimed by claim 3
The gas distribution assembly (112; Figure 1; [0025]) of claim 3, wherein the secondary O-ring (204; Figure 1; [0030]) is on an opposite side of the purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) from the primary O-ring (208; Figure 1; [0030]), as claimed by claim 4
The gas distribution assembly (112; Figure 1; [0025]) of claim 1, further comprising a spacer ring (132; Figure 1-Applicant’s 330; Figure 7) having an inside surface (inside surface of 132; Figure 1) and a back surface, the inside surface (inside surface of 132; Figure 1) adjacent an outside surface of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), the back surface adjacent a third contact surface (outer 124 inner 132 interface; Figure 1-Applicant’s 143; Figure 7) in the sealing region (region around 204,132; Figure 1; [0029]-Applicant’s 135; Figure 5) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), as claimed by claim 9
A process chamber (100; Figure 1; [0025]) comprising: a chamber (100; Figure 1; [0025]) body having sidewalls and bottom bounding a process volume; a substrate support (114; Figure 1; [0025]) within the process volume, the substrate support (114; Figure 1; [0025]) having a support surface; and a gas distribution assembly (112; Figure 1; [0025]) comprising a gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), a lid (182-1; Figure 1-Applicant’s 180; Figure 6) and a primary O-ring (208; Figure 1; [0030]), the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) having a front surface (127; Figure 1; [0026]) facing the support surface of the substrate support (114; Figure 1; [0025]) and a back surface (126; Figure 1; [0026]) defining a thickness, the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) comprising a plurality of apertures (130; Figure 1; [0026]) extending through the thickness of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) having a sealing region (region around 204,132; Figure 1; [0029]-Applicant’s 135; Figure 5) at an outer edge, the sealing region (region around 204,132; Figure 1; [0029]-Applicant’s 135; Figure 5) having a first contact surface (126 at 214; Figure 1; [0026]-Applicant’s 136; Figure 6,7) and a second contact surface (outer 126; Figure 1; [0026]-Applicant’s 137; Figure 6,7), the first contact surface (126 at 214; Figure 1; [0026]-Applicant’s 136; Figure 6,7) comprising a purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) formed therein, the lid (182-1; Figure 1-Applicant’s 180; Figure 6) having a front surface (bottom of 182-a; Figure 1; [0026]) and a back surface (top of 182-a; Figure 1; [0026]) defining a thickness, the front surface (bottom of 182-1; Figure 1; [0026]) of the lid (182-1; Figure 1-Applicant’s 180; Figure 6) positioned adjacent the back surface (126; Figure 1; [0026]) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), the lid (182-1; Figure 1-Applicant’s 180; Figure 6) comprising a purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’) with an opening at the front surface (top of 182-1 of “the lid”?; Figure 1; [0026]) and a purge gas line outlet (right 262; Figure 1; [0031]-Applicant’s 193; Figure 6) with an opening at the front surface (bottom of the lid; Figure 1; [0026]), the inlet opening and outlet opening aligned with the purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) of the first contact surface (126 at 214; Figure 1; [0026]-Applicant’s 136; Figure 6,7), and the primary O-ring (208; Figure 1; [0030]) positioned between the purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) of the first contact surface (126 at 214; Figure 1; [0026]-Applicant’s 136; Figure 6,7) and the second contact surface (outer 126; Figure 1; [0026]-Applicant’s 137; Figure 6,7), as claimed by claim 16
The process chamber (100; Figure 1; [0025]) of claim 16, wherein the gas distribution assembly (112; Figure 1; [0025]) further comprises a spacer ring (132; Figure 1-Applicant’s 330; Figure 7) having an inside surface (inside surface of 132; Figure 1) and a back surface (126; Figure 1; [0026]), the inside surface (inside surface of 132; Figure 1) adjacent an outside surface of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), the back surface (126; Figure 1; [0026]) adjacent a third contact surface (outer 124 inner 132 interface; Figure 1-Applicant’s 143; Figure 7) in the sealing region (region around 204,132; Figure 1; [0029]-Applicant’s 135; Figure 5) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), as claimed by claim 17
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker; Jeremy et al. (US 20190032211 A1) in view of Pettinger; Fred et al. (US 9017481 B1). Tucker is discussed above. Tucker does not teach:
The gas distribution assembly (112; Figure 1; [0025]) of claim 1, wherein the primary O-ring (208; Figure 1; [0030]) is positioned in a primary O-ring (208; Figure 1; [0030]) recess in the first contact surface (126 at 214; Figure 1; [0026]-Applicant’s 136; Figure 6,7), as claimed by claim 2
The gas distribution assembly (112; Figure 1; [0025]) of claim 1, wherein the secondary O-ring (204; Figure 1; [0030]) is in a recess formed in one or more of the back surface (126; Figure 1; [0026]) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) or the front surface (bottom of 182-1; Figure 1; [0026]) of the lid (182-1; Figure 1-Applicant’s 180; Figure 6), as claimed by claim 5
Pettinger also teaches a hermetically sealed gas distribution plate (1202; Figure 12) with recesses accomodating an o-ring (1206; Figure 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tucker to add recesses to Tucker’s gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6).
Motivation for Tucker to add recesses to Tucker’s gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) is for ensuring vacuum operation as taught by Pettinger  (column 6; lines 4-10).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker; Jeremy et al. (US 20190032211 A1) in view of Breiling; Patrick Girard et al. (US 9758868 B1). Tucker is discussed above. Tucker does not teach:
The gas distribution assembly (112; Figure 1; [0025]) of claim 1, further comprising a pressure transducer in communication with the purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’), as claimed by claim 6
The gas distribution assembly (112; Figure 1; [0025]) of claim 6, further comprising a pressure gauge positioned in the purge gas line outlet (right 262; Figure 1; [0031]-Applicant’s 193; Figure 6), as claimed by claim 7
The gas distribution assembly (112; Figure 1; [0025]) of claim 7, further comprising a controller configured to control the pressure transducer based on measurements from the pressure gauge to provide a flow of inert gas into the purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’) sufficient to maintain substantially no pressure differential between the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) and the purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6), as claimed by claim 8
Breiling also teaches a gas distribution assembly (Figure 1) including a purge gas pressure sensor (150; Figure 1) and controller (148; Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tucker to add Breiling’s purge gas pressure sensor (150; Figure 1) and controller (148; Figure 1).
Motivation for Tucker to add Breiling’s purge gas pressure sensor (150; Figure 1) and controller (148; Figure 1) is for controlling purge gas flow rates as taught by Breiling (column 6; lines 24-40).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker; Jeremy et al. (US 20190032211 A1) in view of Dedontney; Jay Brian (US 8277888 B2). Tucker is discussed above. Tucker does not teach Tucker’s gas distribution assembly (112; Figure 1; [0025]) of claim 1, wherein Tucker’s gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) comprises a plurality of channels (Applicant’s 130; Figure 6,7) formed in Tucker’s back surface (126; Figure 1; [0026]), each of the plurality of channels (Applicant’s 130; Figure 6,7) extends a distance toward Tucker’s front surface (127; Figure 1; [0026]) to a channel bottom and Tucker’s apertures (130; Figure 1; [0026]) are positioned within the channels (Applicant’s 130; Figure 6,7) to extend from the channel bottom to Tucker’s front surface (127; Figure 1; [0026]) of Tucker’s gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6).
Dedontney teaches a gas distribution plate (100; Figure 4) including a channeled (108a,108b; Figure 4) top surface and distribution holes (202; Figure 4) therethough. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tucker to replace Tucker’s gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) with Dedontney’s gas distribution plate (100; Figure 4).
Motivation for Tucker to replace Tucker’s gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) with Dedontney’s gas distribution plate (100; Figure 4) is for depositions in “a substantially uniform manner” as taught by Dedontney (column 10; lines 25-35).
Allowable Subject Matter
Claims 10-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Tucker; Jeremy et al. (US 20190032211 A1), as the closest cited prior art, does not teach or suggest Applicant’s spacer ring purge gas line (Applicant’s 336; Figure 6,7). As a result, Tucker does not teach or suggest:
The gas distribution assembly (112; Figure 1; [0025]) of claim 9, wherein the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) further comprises a spacer ring purge gas line (Applicant’s 336; Figure 6,7) extending through the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) from the back surface (126; Figure 1; [0026]) to the third contact surface (outer 124 inner 132 interface; Figure 1-Applicant’s 143; Figure 7), the spacer ring purge gas line (Applicant’s 336; Figure 6,7) comprising a spacer ring (132; Figure 1-Applicant’s 330; Figure 7) purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’) with an opening at the back surface (126; Figure 1; [0026]) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) and a spacer ring (132; Figure 1-Applicant’s 330; Figure 7) purge gas line outlet (right 262; Figure 1; [0031]-Applicant’s 193; Figure 6) with an opening at the back surface (126; Figure 1; [0026]) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), the inlet opening and outlet opening aligned with a spacer ring (132; Figure 1-Applicant’s 330; Figure 7) purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6), as claimed by claim 10
The gas distribution assembly (112; Figure 1; [0025]) of claim 10, wherein the spacer ring (132; Figure 1-Applicant’s 330; Figure 7) purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) is formed in one or more of the third contact surface (outer 124 inner 132 interface; Figure 1-Applicant’s 143; Figure 7) or the back surface (126; Figure 1; [0026]) of the spacer ring (132; Figure 1-Applicant’s 330; Figure 7), as claimed by claim 11
The gas distribution assembly (112; Figure 1; [0025]) of claim 11, further comprising a pressure transducer in communication with one or more of the purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’) or the spacer ring (132; Figure 1-Applicant’s 330; Figure 7) gas line inlet (not shown by Applicant’s assumed to be 190; Figure 6), as claimed by claim 12
The gas distribution assembly (112; Figure 1; [0025]) of claim 12, further comprising a pressure gauge positioned in one or more of the purge gas line outlet (right 262; Figure 1; [0031]-Applicant’s 193; Figure 6) or the spacer ring (132; Figure 1-Applicant’s 330; Figure 7) gas line outlet, as claimed by claim 13
The gas distribution assembly (112; Figure 1; [0025]) of claim 13, further comprising a controller configured to control the pressure transducer based on measurements from the pressure gauge to provide a flow of inert gas into one or more of the purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’) or spacer ring (132; Figure 1-Applicant’s 330; Figure 7) gas line inlet (not shown by Applicant’s assumed to be 190; Figure 6) sufficient to maintain substantially no pressure differential between the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) and the purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) or between the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) and the spacer ring (132; Figure 1-Applicant’s 330; Figure 7) purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6), as claimed by claim 14
The gas distribution assembly (112; Figure 1; [0025]) of claim 17, wherein the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) further comprises a spacer ring purge gas line (Applicant’s 336; Figure 6,7) extending through the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) from the back surface (126; Figure 1; [0026]) to the third contact surface (outer 124 inner 132 interface; Figure 1-Applicant’s 143; Figure 7), the spacer ring purge gas line (Applicant’s 336; Figure 6,7) comprising a spacer ring (132; Figure 1-Applicant’s 330; Figure 7) purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’) with an opening at the back surface (126; Figure 1; [0026]) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) and a spacer ring (132; Figure 1-Applicant’s 330; Figure 7) purge gas line outlet (right 262; Figure 1; [0031]-Applicant’s 193; Figure 6) with an opening at the back surface (126; Figure 1; [0026]) of the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6), the inlet opening and outlet opening aligned with a spacer ring (132; Figure 1-Applicant’s 330; Figure 7) purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6), as claimed by claim 18
The gas distribution assembly (112; Figure 1; [0025]) of claim 18, further comprising a pressure transducer in communication with one or more of the purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’) or the spacer ring (132; Figure 1-Applicant’s 330; Figure 7) gas line inlet (not shown by Applicant’s assumed to be 190; Figure 6), a pressure gauge positioned in one or more of the purge gas line outlet (right 262; Figure 1; [0031]-Applicant’s 193; Figure 6) or the spacer ring (132; Figure 1-Applicant’s 330; Figure 7) gas line outlet, and a controller, the controller configured to control the pressure transducer based on measurements from the pressure gauge to provide a flow of inert gas into one or more of the purge gas line (262; Figure 1; [0031]-Applicant’s 190; Figure 6) inlet (left 262; Figure 1; [0031]-not shown by Applicant’) or spacer ring (132; Figure 1-Applicant’s 330; Figure 7) gas line inlet (not shown by Applicant’s assumed to be 190; Figure 6) sufficient to maintain substantially no pressure differential between the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) and the purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6) or between the gas distribution plate (124; Figure 1; [0026]-Applicant’s 112; Figure 6) and the spacer ring (132; Figure 1-Applicant’s 330; Figure 7) purge channel (214; Figure 1; [0029]-Applicant’s 140; Figure 6), as claimed by claim 19
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716